         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 1 of 27



Sam P. Israel, P.C.
Sam P. Israel (SPI0270)
180 Maiden Lane, 6th Floor
New York, New York 10038
T: (646) 787-9880 | F: (646) 787-9886

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAPOOR COTSYN EXPORTS, and
RISHAV EXPORTS,

                                   Plaintiffs,
                                                         Index No. ______________
              -against-

                                                         JURY TRIAL DEMANDED
JATINDER DHALL, 30 BELOW CORP., TIME
SQUARE FOOD IMPORTS LLC, SEENA
INTERNATIONAL INC., HARKIRAN BHASIN,
TOLL GLOBAL FORWARDING (INDIA) PVT. LTD.,
SEAWAY INTERNATIONAL INC., and
SEAMASTER LOGISTICS, INC.,

                                   Defendants.


                                        COMPLAINT

       Plaintiffs Kapoor Cotsyn Exports (“KCE”) and Rishav Exports (“RE”) (together,
the “Plaintiffs”), by and through their undersigned counsel, Sam P. Israel, P.C., as and
for their complaint against defendants Jatinder Dhall (“Dhall”), 30 Below Corp. (“30
Below”), Time Square Food Imports (“TSFI”), Seena International Inc. (“Seena”),
Harkiran Bhasin (“Bhasin”) (together with Dhall, 30 Below, TSFI and Seena, the “Dhall
Defendants”), Toll Global Forwarding (India) Pvt. Ltd. (“Toll”), Seaway International
Inc. (“Seaway”), and Seamaster Logistics, Inc. (“Seamaster”) (collectively, the
“Defendants”) allege the following:




                                                                                      1
            Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 2 of 27



                              NATURE OF THE ACTION

       1.      This action is brought by two apparel sourcing companies that seek to
recover $3.18 million, together with the applicable costs, fees and interest, due and owing
to Plaintiffs for branded apparel that they designed, manufactured, and caused to be
delivered to the Dhall Defendants in fulfillment of Dhall’s purchase orders on behalf of
30 Below, TSFI, and Seena, which are owned by Dhall and his sister, Bhasin, and which
operate as their owners’ alter egos. As reflected on the undisputed invoices, in multiple
text messages, and in accordance with the parties’ course of dealing and industry
practice, the Plaintiffs timely manufactured conforming goods and entrusted them into
the care of defendant Toll—the principal forwarding company that arranged with
defendant carriers Seamaster and Seaway to ship the goods from India to New York and
release them only after Dhall tendered payment for the goods, thus triggering Plaintiffs’
relinquishment of the appurtenant Original Bills of Lading.
       2.      Yet, Dhall and Bhasin entered into a clandestine arrangement with Toll,
Seamaster, and Seaway to unlawfully break the seals on the containers once they reached
the New York port, and release the subject goods into Dhall’s custody without notice,
payment, authorization, or the Original Bill of Lading (“OBL”) from Plaintiffs—all in
violation of the parties’ agreements, OBL terms, course of dealing, and Toll’s duties of
care and loyalty as the Plaintiffs’ trusted forwarder and bailee. The Plaintiffs only
discovered the fraudulent scheme when they tracked the subject containers to their
subsequent destinations after leaving the New York port.
       3.      Upon Plaintiffs’ discovery that the goods had been released without
payment or authorization, Dhall came to admit that he breached the parties’ contracts (as
reflected in multiple text messages and emails) and promised to pay even as he entreated
for more time to do so, all the while acknowledging that he took the goods without
paying the invoiced amounts. The Dhall Defendants even placed an additional twenty-
seven purchase orders with Plaintiffs to deceive them into believing that the corporate
defendants are sufficiently capitalized and that Dhall intended to continue the parties’


                                                                                         2
           Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 3 of 27



business relationship. Dhall would come to resell all or many of the goods he obtained
through deceitful means and with Toll’s aid, even as he failed to pay for them.
      4.      Dhall came to repudiate his payment obligations in connection with the 27
purchase orders with KCE. Pursuant to the sales contracts and parties’ course of dealing,
KCE immediately and without delay devoted its own capital to hiring workers,
manufacturers, quality control personnel, raw materials, machinery, vendors, and other
personnel to the labor-intensive manufacturing of the custom goods for Dhall and his
corporations. KCE completed the labor and resource intensive process of manufacturing
the goods in accordance with the 10 purchase orders at issue and made significant capital
and labor investments in manufacturing the rest of the goods, only to discover that Dhall
had no intention of honoring his contractual obligations. The details of these additional
contracts and Dhall’s promises to pay for same are confirmed in numerous text messages,
emails and telephone conversations with the Plaintiffs’ representatives.
      5.      In addition to the forwarder and shipping companies, Dhall’s fraudulent
scheme involves fungible shell companies through which he and his sister have deceived
and swindled other merchants, the Plaintiffs being but their latest victims. Corporate
defendants 30 Below, TSFI, and Seena are all alter egos of one another; Dhall and Bhasin
have dominated and controlled the family-owned corporations, fostered the conversion
of goods and wrongfully profited from it.
      6.      By way of this action, the Plaintiffs seek to hold Toll liable for breach of
fiduciary duties to the Plaintiffs in connection with the unlawful release of goods; the
Dhall Defendants liable for conversion, price of goods sold, breach of contract,
indemnification, and unjust enrichment; and Seaway and Seamaster liable for aiding and
abetting conversion, as well as breach of legal duties under the Carriage of Goods by Sea
Act (“COGSA”).
                                        PARTIES
      7.      Plaintiff Kapoor Cotsyn Exports (KCE) is a foreign manufacturing and
exporting company based in India with a principal place of business at 15-B, Textile
Colony Industrial Area “A” Ludhiana – 141003, India.

                                                                                        3
            Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 4 of 27



      8.       Plaintiff Rishav Exports (RE) is a foreign manufacturing and exporting
company based in India with a principal place of business at E-2154/1 Textile Colony
Industrial Area “A” Ludhiana – 141003, India.
      9.       Upon information and belief, defendant Jatinder Dhall a.k.a. “Ricky Singh”
Dhall is a natural person residing at 375 Hook Road, Katonah, NY 10536 and principal of
30 Below, TSFI, and Seena.
      10.      Upon information and belief, Harkiran Bhasin is a natural person residing
in New York State and Dhall’s sister, business partner, and principal of 30 Below, TSFI,
and Seena.
      11.      Upon information and belief, 30 Below is a New York corporation that is
owned and operated by Dhall and Bhasin, with a principal place of business at 1140
Motor Parkway, Ste. A, Hauppauge, New York 11788.
      12.      Upon information and belief, Time Square Food Imports LLC is a New York
corporation that is owned and operated by Dhall and Bhasin, with a principal place of
business at 1140 Motor Parkway, Ste. A, Hauppauge, New York 11788.
      13.      Upon information and belief, Seena International Inc., is a New York
corporation that is owned and operated by Dhall and Bhasin, with a principal place of
business at 1140 Motor Parkway, Ste. A, Hauppauge, New York 11788.
      14.      Upon information and belief, Toll is an integrated logistics provider in Asia,
including in India, where it provides supply chain and freight forwarding services to
customers operating in India; its offices are located at 9 A Puzhal Ambattur Road Puzhal,
Chennai 600066, Tamil Nadu, India. Upon information and belief, Toll Group has
multiple affiliates, subsidiaries and/or sister corporations throughout the world,
including Toll Global Forwarding Holdings (USA), Inc., which owns and operates
defendant Seamaster.
      15.      Upon information and belief, Seamaster Logistics, Inc. is a New Jersey
corporation with a principal place of business at 1370 Valley Vista Drive, Suite 150,
Diamond Bar, California 91765; it is registered as a carrier with Federal Maritime



                                                                                           4
             Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 5 of 27



Commission. Upon information and belief, Seamaster is a subsidiary or affiliate of Toll
Global Forwarding Holdings (USA), Inc.
       16.      Upon information and belief, Seaway International Inc. is a New York
corporation operated by Daniel Chin Kim (as the chief executive officer), with a principal
place of business at 350 7th Avenue, New York, NY 10001; it purports to do business as
an ocean carrier but is not registered with the Federal Maritime Commission.

                               JURISDICTION AND VENUE

       17.      The Court has subject matter jurisdiction over this action because this action
involves claims under COGSA and admiralty or maritime claims within the meaning of
Rule 9 of the Federal Rules of Civil Procedure and is within the admiralty and maritime
jurisdiction of the United States under 28 U.S.C. § 1333(1).

       18.      The Court has personal jurisdiction over the Defendants because some or
all of them reside and do business in this State and District; and/or due to their
purposeful activities within the State which have given rise to the Plaintiff’s injuries;
and/or by reason of the Defendants’ continuous and systematic conduct of business
within this State and District.

       19.      Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391 because
some or all of the Defendants reside or maintain their corporate headquarters office in
this District, and/or because a substantial part of the events or omissions giving rise to
the underlying claims occurred in this District and substantial part of the property that is
the subject of the action is situated in this District.

                                            FACTS

Plaintiffs’ Operations and the Parties’ Course of Dealing:

       20.      The Plaintiffs are family-owned apparel manufacturing and exporting
companies located in Ludhiana, India. KCE is wholly owned and operated by Rishi
Kapoor, and RE is owned in equal parts by Rishi Kapoor and his father, Dalip Kapoor.



                                                                                            5
             Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 6 of 27



       21.      The Plaintiffs have been in the business since the 1990s, and achieved
considerable goodwill among their clientele, vendors, suppliers and trading partners.
       22.      The majority of the Plaintiffs’ business involves fulfillment of clients’
purchase orders for custom goods and apparel, then arranging for customs clearing and
shipment of the goods to the United States.
       23.      Generally, the Plaintiffs invest their own capital and labor into
manufacturing and preparing the goods for international shipment. Upon receipt of a
purchase order, Plaintiffs confirm the material terms (such as price, quantity,
approximate delivery date) of the transaction with the purchaser and then begin to order
the necessary materials, hire vendors and contract with suppliers in order to manufacture
the conforming goods and prepare them for international shipment. To cover certain
upfront expenses of the manufacturing process, the Plaintiffs often secure a line of credit
or a loan from their local bank. Their ability to pay vendors and make timely loan
payments largely depends on timely and complete payments from the purchaser.
       24.      In addition, the Plaintiffs secure the services of a principal forwarding
company—here, Toll—to arrange for shipment by ocean carrier and delivery of cargo to
the consignee (i.e., purchaser) at the port of destination upon payment for same.
       25.      As is customary in the exporting business and Plaintiffs’ course of dealing
with Dhall and Toll, the forwarder would take custody of the goods and subsequently
issue Original Bills of Lading to Plaintiffs (the shippers), which represent the title to the
goods and are only released to the consignee after the forwarder ensures that the goods
are delivered and Plaintiffs have received full payment for them.
       26.      The OBLs are maritime contracts requiring substantial carriage of cargo by
sea and they govern the terms of the business transactions among the Plaintiffs,
forwarder, and Dhall Defendants.
       27.      After the goods are cleared by customs and transferred to the forwarder,
the OBLs are the only thing left with the Plaintiffs guaranteeing payment from the
consignee.



                                                                                           6
            Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 7 of 27



      28.      Whereas, normally, the goods are shipped via ocean carriers in sealed
containers, the custodian of the goods cannot allow anyone to break the seals on the
containers or take possession of the goods unless and until the OBLs are released by the
Plaintiffs following payment.
      29.      In accordance with the industry practice and course of dealing described
above, the Plaintiffs entered into a business relationship with Dhall and his companies in
2017, when Dhall began to place purchase orders for large quantities of custom goods to
be manufactured and shipped to him in New York.
      30.      Throughout the parties’ business relationship and in their course of dealing,
Dhall would send purchase orders to the Plaintiffs, and the Plaintiffs would confirm the
price, quantity, ship date, and other material details of the transaction. The goods would
always be sold outright and payment would be due upon receipt at the shipping port of
destination.
      31.      Based on this understanding and in reliance on Dhall’s purchase orders and
sales confirmations, the Plaintiffs would devote their own capital to cover the upfront
costs of hiring workers, manufacturers, quality control personnel, raw materials,
machinery, vendors, and other personnel to the labor-intensive manufacturing of the
custom goods for Dhall and his corporations.
      32.      The Plaintiffs would transmit to Dhall detailed invoices reflecting the
quantity of goods, price, shipment information, and payment due dates.
      33.      The Plaintiffs also would secure Toll’s services as the principal forwarder
and instruct Toll to deliver the goods to Dhall in New York following payment for same.
As part of its duties to Plaintiffs, Toll would take possession of the finished goods, and
cause to be issued OBLs reflecting Toll and Plaintiffs’ agreement concerning the shipping,
handling, custody, delivery and payment of the goods. In other words, Toll was the
Plaintiffs’ trusted custodian and fiduciary responsible for obtaining payment, issuing
OBLs, and ensuring that the goods were delivered to the consignee.




                                                                                          7
             Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 8 of 27



       34.      For its part, Toll generally arranged for a carrier to transport the goods to
New York. The goods would remain in the forwarder’s care until Plaintiffs received
payment and surrendered the OBLs.
       35.      Payment was due upon the goods’ arrival. Because the shipping port of
destination generally allows goods to remain onboard the carrier for approximately five
to eight days, Dhall would accept the goods and remit payment within five to eight days
from the goods’ arrival, after which the Plaintiffs would surrender the OBLs.
       36.      From the inception of the parties’ business relationship in fall 2017 and for
approximately six months thereafter, Toll successfully arranged for delivery of the goods
and Dhall steadily paid on time and in full. During that time, Dhall continued to submit
purchase orders for additional goods to be designed and manufactured pursuant to
Dhall’s specifications.
       37.      Yet, after gaining the Plaintiffs’ trust, Dhall stopped tendering timely and
complete payments. Despite Dhall’s nonpayment, Toll not only failed to inform Plaintiffs
of the situation but continued to allow Dhall to unload the cargo and take possession of
the goods without paying for them and without the obtaining title to them by virtue of
Plaintiffs’ release of the OBLs. Though he ultimately accepted the goods and resold them,
Dhall began making legally insupportable excuses for his payment defaults, and
ultimately defaulted on his contractual obligations.

The $1,233,263.88 in Unpaid Invoices and Stolen Goods.
       38.      As set forth below, Toll unlawfully released certain goods to Dhall without
the OBLs and failed to secure Dhall’s payment in connection with: (i) the seventeen
unpaid KCE invoices issued between May 2018 and October 2018 for the sum of
$864,061.68 worth of goods (the “KCE Goods”); and (ii) six (of eight) unpaid RE invoices
issued between April 2018 and October 2018 for the sum of $293,065 worth of goods (the
“RE Goods”); Dhall failed to pay an additional $76,137.20 for the RE Goods that were
delivered through a third party forwarder and ocean carrier.

       The KCE Goods:


                                                                                           8
             Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 9 of 27



       39.      From January 2018 to April 2018, Dhall, by and through 30 Below, entered
into various agreements with Plaintiff KCE to purchase custom goods that would be
designed and manufactured by KCE, then delivered to Dhall in New York, with Toll’s
aid as the Plaintiffs’ forwarder.
       40.      In response to each of Dhall’s orders, KCE immediately and without delay
devoted its workers, manufacturers, quality control personnel, raw materials, machinery,
vendors, and other personnel to the labor-intensive manufacturing of the KCE Goods.
       41.      KCE then transmitted invoices to Dhall, which Dhall timely received and
without objection as to the quantity of KCE Goods, amounts stated, shipment dates,
payment amounts and due dates.
       42.      KCE also secured Toll’s services as the forwarder and entrusted the Goods
into Toll’s custody and care with instructions for Toll to deliver the containers of Goods
to Dhall in New York upon payment for same.
       43.      Toll’s responsibilities included securing an ocean carrier, issuing the OBLs,
loading the KCE Goods onto the carrier, delivering them from India to New York, and,
after securing payment for same, alerting KCE to release the OBLs (thus transferring title
of the KCE Goods to Dhall).
       44.      Toll secured the carrier services of Seamaster and Seaway to carry the cargo
to the U.S.
       45.      Upon informaiton and belief, the KCE Goods were loaded onto the carrier
in sealed containers, which seals could only be broken with KCE’s permission.
       46.      Upon information and belief, the KCE Goods arrived at the designated
shipping port of destination in New York, whereupon Dhall, Toll, Seaway and Seamaster
conspired to break the seals on the containers and relinquished the KCE Goods to Dhall
without collecting the required payment for same or notifying KCE.
       47.      The Plaitniff would come to discover after inquiring with Toll about the
status of its shipments and the unpaid invoices, that the containers not only arrived to
port, but the forwarder allowed their seals to be broken and containers emptied of KCE
Goods despite failing to collect payment. Based on KCE’s internal records reflecting its

                                                                                           9
                     Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 10 of 27



       account summary with Dhall Defendants, the following invoices (the “KCE Invoices”)
       remain unpaid:
                     KAPOOR COTSYN EXPORTS ‐ COMPLETE ACCOUNT STATEMENT AS ON 22th NOV 2018
                                                                                                                 INVOICED       BALANCE
SR. Invoice       DATE      BUYER    FORWARDER           AGENT NAME CONTAIN CTNS        QNTY    ETD     ETA      AMONT        PAYMENT (USD)
NO. Number                  NAME                           IN USA    ER NO                                       (USD)

12 KCE‐BXF‐     8/May/18      30      TOLL GLOBAL           SEWAY    UACU591 2271       27252   18‐     6‐Jun    85,477.80        85,477.80
   004                      BELOW     FORWARDING         INTERNATION   1120                     May
                            CORP.     (INDIA) PVT.          AL INC.
                                           LTD.
13 KCE‐BXF‐     11/May/18     30       TOLL GLOBAL          SEWAY    TCNU907 2232       26784   24‐     14‐Jun   83,818.68        83,818.68
   005                      BELOW     FORWARDING         INTERNATION   6738                     May
                            CORP.       (INDIA) PVT.        AL INC.
                                            LTD.
14 KCE‐BXF‐     15/May/18     30       TOLL GLOBAL           SEWAY    OOCU649   2271    27252   24‐     14‐Jun    85,437.24         85,437.24
   006                      BELOW     FORWARDING         INTERNATIONA   4658                    May
                            CORP.       (INDIA) PVT.          L INC.
                                            LTD.
15 KCE‐BXF‐     19/May/18     30       TOLL GLOBAL           SEWAY    TCNU5944 1162     13944   30‐     18‐Jun    50,376.00         50,376.00
   007                      BELOW     FORWARDING         INTERNATIONA    523                    May
                            CORP.       (INDIA) PVT.          L INC.
                                            LTD.
18 KCE‐BXF-     16/Jun/18     30       TOLL GLOBAL           SEWAY    OOLU933   2084    25008   28‐     16‐Jul    88,518.84         88,518.84
    10, 11                  BELOW     FORWARDING         INTERNATIONA  7900                     Jun
                            CORP.       (INDIA) PVT.          L INC.
                                            LTD.
19 KCE‐         22/Jun/18     30       TOLL GLOBAL           SEWAY    OOLU805   2373    28476   5‐Jul   25‐Jul    97,428.96         97,428.96
   BXF‐ 12,                 BELOW      FORWARDING        INTERNATIONA  6180
   13                       CORP.    (INDIA) PVT. LTD.        L INC.

20 KCE‐BXF‐ 23/Jun/18         30     TOLL GLOBAL            SEWAY    CCLU728 1070       12840   5‐Jul   25‐Jul   44,546.40        44,546.40
   014                      BELOW    FORWARDING          INTERNATION   1982
                            CORP.    (INDIA) PVT.           AL INC.
                                         LTD.
21 KCE‐BXF‐ 27/Jun/18         30     TOLL GLOBAL             SEWAY    OOLU979   1141    13692   5‐Jul   25‐Jul    46,500.96         46,500.96
   015                      BELOW    FORWARDING          INTERNATIONA  0460
                            CORP.    (INDIA) PVT.             L INC.
                                         LTD.
22 KCE‐BXF‐     28/Jul/18     30     TOLL GLOBAL             SEWAY    TCNU6658 1227     14724   16‐     3‐Sep     48,882.60         48,882.60
   016                      BELOW    FORWARDING          INTERNATIONA    951                    Aug
                            CORP.    (INDIA) PVT.             L INC.
                                         LTD.
24 KCE‐BXF‐ 28/Aug/18         30     TOLL GLOBAL             SEWAY    OOLU676   798     9576    6‐Sep 24‐Sep      38,287.20         38,287.20
   018                      BELOW    FORWARDING          INTERNATIONA  5885
                            CORP.    (INDIA) PVT.             L INC.
                                         LTD.
25 KCE‐BXF‐ 29/Aug/18         30     TOLL GLOBAL             SEWAY    OOCU714   1296    15552   6‐Sep 24‐Sep      49,634.64         49,634.64
   019                      BELOW    FORWARDING          INTERNATIONA   7294
                            CORP.    (INDIA) PVT.             L INC.
26   KCE‐BXF‐   1/Sep/18      30      TOLL GLOBAL          SEWAY    OOLU894 1744        20928   13‐     1‐Oct     76,954.56       76,954.56
     020, 021               BELOW     FORWARDING       INTERNATIONA   3610                      Sep
                             CORP.    (INDIA) PVT.          L INC.
27 KCE‐BXF‐     5/Sep/18      30       TOLL GLOBAL         SEWAY    OOCU680 710         8520    20‐     8‐Oct     33,501.00         33,501.00
   022                      BELOW      FORWARDING INTERNATIONA        5317                      Sep
                             CORP.   (INDIA) PVT. LTD.      L INC.
                                       TOLL GLOBAL        SEWAY
30 KCE‐BXF‐ 17/Oct/18         30      FORWARDING INTERNATION OOLU930 732                8784    31‐     19‐Nov   34,696.80        34,696.80
   025                      BELOW       (INDIA) PVT.      AL INC.    2420                       Oct
                                                                     TOTAL             497664                                     864,061.68



                                                                                                                               10
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 11 of 27




      48.    KCE still has in its possession the OBLs, without which Dhall should not
have been able to obtain the KCE Goods.
      49.    With the substantial aid of Toll, Seaway and Seamaster, Dhall had stolen
and continues to unlawfully possess KCE Goods without title to same.

      The RE Goods:
      50.    Approximately at the same time as Dhall’s transactions with KCE, Dhall
entered into various agreements with RE to purchase the custom-made RE Goods, which
would be delivered to Dhall in New York with Toll’s aid as the Plaintiffs’ forwarder.
      51.    In response to each of Dhall’s orders, RE immediately and without delay
devoted its workers, manufacturers, quality control personnel, raw materials, machinery,
vendors, and other personnel to the labor-intensive manufacturing of the RE Goods.
      52.    RE then transmitted invoices to Dhall, which Dhall timely received and
without objection as to the quantity of RE Goods, amounts stated, shipment dates,
payment amounts and due dates.
      53.    For Invoice Nos. RV-BXF-008, RV-BXF-009, RV-BXF-013, RV-BXF-014, RV-
BXF-015, RV-BXF-016, RE secured Toll’s services as the forwarder and entrusted the RE
Goods into Toll’s custody and care with instructions for Toll to deliver the containers of
RE Goods to Dhall in New York upon payment for same.
      54.    Upon information and belief, Toll secured the carrier services of Seamaster
and Seaway to carry the cargo to the U.S.
      55.    Upon informaiton and belief, the RE Goods were loaded onto the carrier in
sealed containers, which seals could only be broken with RE’s permission.
      56.    Upon information and belief, the RE Goods arrived at the designated
shipping port of destination in New York, whereupon Dhall, Toll, Seaway and Seamaster
conspired to break the seals on the containers and relinquished the RE Goods to Dhall
without collecting the required payment for same or notifying RE.
      57.    RE would come to discover after inquiring with Toll about the status of its
shipments and the unpaid invoices, that the containers not only arrived to port, but the

                                                                                        11
                   Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 12 of 27



      forwarder allowed their seals to be broken and containers emptied of RE Goods despite
      failing to collect payment.
                58.      RE still possess the OBLs, which means that title for the RE Goods has not
      passed to Dhall.
                59.      With the substantial aid of Toll, Seaway and Seamaster, Dhall had stolen
      and continues to possess the RE Goods without title to same, even as the following
      invoices (the “RE Invoices”) remain unpaid:
                         RISHAV EXPORTS ‐ COMPLETE ACCOUNT STATEMENT AS ON 22th NOV 2018
                                                                                                                       INVOICE    BALANCE
SR.   Invoice   DATE      BUYER     FORWARDER        AGENT NAME      CONTAINER     CTNS   QNTY      ETD       ETA     AMONT       PAYMENT
NO.   Number              NAME                         IN USA           NO                                            (USD)       (USD)
                                    TOLL GLOBAL
15 RV‐BXF‐008 10/Apr/1     TIME     FORWARDING           SEWAY     UASU1018791     1586   19032 25/Apr/18 14/May/18 71,818.56         71,818.56
                 8        SQUARE     (INDIA) PVT.    INTERNATIONAL
                           FOOD          LTD.             INC.
                         IMPORTS
16 RV‐BXF‐009 8/Jul/18   30 BELOW     TOLL GLOBAL        SEWAY       OOCU7095652   1057   12684 20/Jul/18   10/Aug/18 39,826.08       39,826.08
                           CORP.     FORWARDING      INTERNATIONAL
                                      (INDIA) PVT.        INC.
20 RV‐BXF‐013 4/Oct/18   30 BELOW     TOLL GLOBAL        SEWAY       OOLU8300790   1345   16140 17/Oct/18 6/Nov/18    60,375.36       60,375.36
                           CORP.     FORWARDING      INTERNATIONAL
                                      (INDIA) PVT.        INC.
21 RV‐BXF‐014 11/Oct/1   30 BELOW   TOLL GLOBAL          SEWAY       OOLU8128309   882    10584 24/Oct/18 12/Nov/18 43,394.40         43,394.40
                 8         CORP.    FORWARDING       INTERNATIONAL
                                     (INDIA) PVT.         INC.
22 RV‐BXF‐015 13/Oct/1   30 BELOW   TOLL GLOBAL          SEWAY       OOLU8656780   744    8928    24/Oct/18 12/Nov/18 35,901.60       35,901.60
                 8         CORP.    FORWARDING       INTERNATIONAL
                                     (INDIA) PVT.         INC.
23 RV‐BXF‐016 24/Oct/1   30 BELOW   TOLLLTD
                                          GLOBAL         SEWAY     TCNU7984530     951    11412 14/Nov/18 3/Dec/18    41,749.80       41,749.80
                 8         CORP.    FORWARDING       INTERNATIONAL
                                     (INDIA) PVT.         INC.
                                         LTD.
24 RV‐BXF‐017 14/Nov/1   30 BELOW       FLYJAC       VENTEC HITACHI MRKU2163736    806    9672 3/Dec/18     23/Dec/18 37,068.60       37,068.60
                 8         CORP.      LOGISTICS        TRANSPORT
                                       PVT. LTD.      SYSTEM (USA),
                                      FLYJAC               INC
25 RV‐BXF‐018 14/Nov/1   30 BELOW                    VENTEC HITACHI SUDU6540896    851    10212 3/Dec/18    23/Dec/18 39,067.80       39,067.80
                 8         CORP.     LOGISTICS         TRANSPORT
                                     PVT. LTD.        SYSTEM (USA),
                                                                       TOTAL              37312                                   369,202.20



                60.      For the last two RE Invoice Nos. RV-BXF-017 and RV-BXF-018, RE hired
      Flyjac Logistics PVT LTD as the forwarder, who delivered the RE Goods but
      appropriately refused to release them into Dhall’s custody following Dhall’s failure to
      pay for them.



                                                                                                                                 12
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 13 of 27



Dhall’s Excuses and Promises to Remit Payment.

       61.    Having received no payment, the Plaintiffs investigated the whereabouts of
their Goods and discovered that the containers that housed the Goods, and which should
have been at the port awaiting payment, were emptied. The Plaintiffs tracked the
containers to various ports in different parts of the world when the entire time they were
waiting for confirmation from Toll about the status of the Goods and Dhall’s payment.
       62.    Upon inquiry, Dhall merely made excuses and promises to remit payment
as soon as he could, then pleaded for more time to do so.
       63.    According to Dhall, there were never any issues with any of the Goods, the
shipments, or the invoices; he was “working on …[the] payments”.
       64.    On numerous occasions by phone and in Whatsapp messages, Dhall made
ongoing representations that he paid the invoiced amounts.
       65.    Yet, when the Plaintiffs checked their records only to discover that Dhall
lied, Dhall merely stalled for time and made further promises and representations that
he would transmit the funds the next day.
       66.    The following WhatsApp correspondence that took place in March 2018
between Dhall and the Plaintiffs’ representative, Rishi Kapoor, are prime examples of
Dhall’s deceitful stalling tactics:
       [14/03/18, 8:06:18 AM] Ricky Dhall: I am calling now
       [14/03/18, 9:07:40 AM] Ricky Dhall: Sir please let me know funds have
       arrived now I am stressed after talking to Dad
       [14/03/18, 9:23:40 AM] Rishi Kapoor: I'll confirm at noon my time. You go
       to bed. I'll leave a text.
       [14/03/18, 2:38:04 PM] Rishi Kapoor: Sir no payment today !!
       [14/03/18, 3:33:18 PM] Ricky Dhall: Sir are u sure
       [14/03/18, 3:33:30 PM] Ricky Dhall: Pls check again
       [14/03/18, 3:52:06 PM] Rishi Kapoor: Yes. Checked thrice. Didn't receive
       anything
       [14/03/18, 4:47:59 PM] Ricky Dhall: It was sent will call at 9 leaving now
       for Office
       …
        [14/03/18, 8:36:31 PM] Ricky Dhall: I am calling u in a few
       [14/03/18, 8:36:38 PM] Ricky Dhall: Working on your payments

                                                                                       13
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 14 of 27



      [14/03/18, 8:38:31 PM] Rishi Kapoor: Ok boss
      ….
       [15/03/18, 5:39:52 PM] Rishi Kapoor: Sir pls share wire copy once you do
      it. Thanks.
      [15/03/18, 5:43:15 PM] Ricky Dhall: Absolutly you will have
      [15/03/18, 5:45:54 PM] Rishi Kapoor: Thank you
      …
      [16/03/18, 4:50:34 PM] Rishi Kapoor: Invoice no 1403 is not paid at all. So
      received much less amount than committed. PLs check and advise again

      67.    The Plaintiffs’ representative meticulously checked the business bank
account records time and time again, only to discover that Dhall lied to delay and deflect
the Plaintiffs’ demands for payment.

      68.    The Plaintiffs explained to Dhall that they needed timely and complete
payments for the Goods in order to pay for the workers, vendors, manufacturers and
other personnel who worked on fulfilling Dhall’s orders:

      [16/03/18, 6:18:43 PM] Rishi Kapoor: Sir pls pay today positively for the
      balance payments. Thank you.

      [17/03/18, 12:32:19 PM] Rishi Kapoor: Nothing received today also. You
      promised me 1 on Tuesday, 3 on Thursday and 1 on Friday. Received only
      2 payments this week.
      This is much less than committed to me. Pls do not break promises as my
      commitments has gone haywire and we needed funds very urgently.
      [17/03/18, 12:32:46 PM] Rishi Kapoor: On top of it these late payments are
      disturbing my production schedule also and we need to talk on that as well

      69.    Still, despite Dhall’s promises and representations, he remained recalcitrant
and deceitful, eventually ignoring deadlines and the Plaintiffs’ demands for payment,
even as he continued to make excuses and promises to pay in the future:

       [01/08/18, 10:17:56 PM] Ricky Dhall: U will get 100% from me
      [01/08/18, 10:18:07 PM] Ricky Dhall: I assure u

      70.    Ultimately, Dhall failed to pay over $1.2 million in invoiced amounts for the
Goods he had ordered, accepted, and took without Plaintiffs’ permission.



                                                                                       14
          Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 15 of 27



      71.    For its part, despite Toll’s obligation not to release the Goods into Dhall’s
custody until Dhall paid for them, Toll, Seaway and Seamaster allowed Dhall to break
into the containers and escape with stolen Goods, while the Plaintiffs remained empty-
handed.

Additional Damages of $1,946,574.58 Sustained by KCE As a Result of Dhall’s
Contractual Breaches.

      72.    In addition to the foregoing, the Dhall Defendants have caused KCE
additional damages of $1,946,574.58 as a result of Dhall’s repudiation of contractual
obligations to KCE.

      73.    Between March and August 2018, in accordance with the parties’ course of
dealing (and before KCE discovered that Dhall had defrauded it), Dhall submitted
twenty-seven (27) purchase orders to KCE for custom-made goods (the “Ordered
Goods”) to be manufactured and shipped to him in New York.

      74.    KCE relied on Dhall’s prior course of performance and representations that
payment for the Ordered Goods would be forthcoming. KCE accepted Dhall’s orders not
knowing that Dhall did not intend to honor his payment obligations.

      75.    As per its practice, KCE issued sales confirmations and then immediately
and without delay invested its own capital into hiring workers, manufacturers, quality
control personnel, raw materials, machinery, vendors, and other personnel to the labor-
intensive manufacturing of the Ordered Goods.
      76.    Yet, in the midst of this process, Dhall broke into the containers, stole the
previously-shipped Goods and refused to pay for them and for any other goods.

      77.    As soon as KCE discovered Dhall’s misconduct, KCE immediately stopped
production on some of the Ordered Goods, but for others it was too late.

      78.    For seventeen (17) of the twenty-seven purchase orders, KCE had invested
$1,053,397.38 in capital and labor to design and make the fabric for Dhall’s custom



                                                                                       15
           Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 16 of 27



Ordered Goods but halted the production process upon learning that Dhall repudiated
his contractual obligations.

         79.   For ten (10) of Dhall’s purchase orders amounting to $893,177.20, the
Ordered Goods have been manufactured and are reposed in a storage facility ready for
shipment but awaiting Dhall’s assurance of payment or label release.

         80.   Dhall refused to pay or provide the label release, thereby preventing KCE
from mitigating its damages by attempting to sell the subject Ordered Goods to a third
party.

         81.   Because of the Dhall Defendants’ misconduct, KCE was forced to incur
additional storage charges, costs, and interest charged by its lending institution as a result
of the credit crunch created by the Dhall Defendants’ nonpayment. As a direct result of
the Dhall Defendants’ wrongdoing, KCE could not pay its employees, vendors, and
suppliers; it has and continues to suffer injury to its goodwill and reputation within the
exporting business.

         82.   On December 19, 2018, the Plaintiffs transmitted a letter to all Defendants,
demanding payment for the Goods manufactured and shipped by Toll, Seaway and
Seamaster, and then stolen by Dhall; the Plaintiffs also requested that Dhall cover the
costs they incurred on his behalf in connection with the Ordered Goods, as well as to
release the label for the subset of the Ordered Goods that had been manufactured in order
to allow Plaintiffs to mitigate their damages.

         83.   In an email dated about January 1, 2019, Dhall responded to the Plaintiffs
demand letter by saying that “this route is not going to get anything done” and it would
only push Dhall to “shut down and if that happens nothing will happen.”

         84.   As for the Plaintiffs’ trusted bailee, Toll’s representative sent the following
email to Plaintiffs’ counsel on December 20: “This is to acknowledge receipt of your
humorous letter. If your clients were victims of a con, then they have my sympathy. Toll




                                                                                           16
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 17 of 27



can’t be held liable for your clients’ choice of customers. I wish your clients luck in
proceeding against the customer.”

                              COUNT I
   FOR TRADE CONTRACT PRICE OF KCE GOODS UNDER U.C.C. § 2-709(1)(A)
                     (Against Dhall Defendants)

       85.    The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       86.    Pursuant to U.C.C. § 2-709(1)(a), “when the buyer fails to pay the price as
it becomes due the seller may recover, together with any incidental damages under the
next section, the price of goods accepted….”
       87.    As set forth above, Dhall ordered $864,061.68 worth of KCE Goods from
KCE and entered sales contracts with the Plaintiff on behalf of 30 Below/TSFI/Seena.
KCE immediately and without delay, devoted capital, workers, manufacturers, quality
control personnel, raw materials, machinery, vendors, and other personnel to the labor-
intensive manufacturing of the conforming KCE Goods.

       88.    KCE discharged its obligations under the terms of the sales contracts
between KCE and Dhall Defendants and in accordance with the parties’ course of dealing
by manufacturing confirming KCE Goods and causing them to be timely delivered to the
designated port in New York.

       89.    Dhall received the KCE Invoices and accepted the terms memorialized
therein, including the payment amounts and payment deadlines.

       90.    Dhall inspected and accepted the KCE Goods, did not issue a seasonable
notice of rejection or express an intent to reject the KCE Goods.

       91.    Following months of Dhall’s delays, excuses, and promises to remit
payment, even as he acknowledged the balance owed on the Invoices, Dhall failed to pay
the principal balance of $864,061.68 owed to KCE.

       92.    Upon information and belief, at all relevant times, 30 Below, TSFI, and
Seena were all fungible, undercapitalized companies owned and operated by Dhall and

                                                                                            17
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 18 of 27



Bhasin, which all share the same business address, and which Dhall and Bhasin
intentionally deployed to defraud Plaintiffs and evade their contractual obligations.
Corporate defendants 30 Below, TSFI, and Seena are all alter egos of one another; Dhall
and Bhasin have dominated and controlled the family-owned corporations, fostered the
conversion of goods and wrongfully profited from it.

       93.    As a result of Dhall’s failure to pay for price of KCE Goods, the Dhall
Defendants are jointly and severally liable for the principal amount of $864,061.68,
together with any incidental damages, costs, attorneys’ fees, and pre-judgment interest
at the rate of 9%, the full amount of which shall be assessed at trial.

                            COUNT II
   FOR TRADE CONTRACT PRICE OF RE GOODS UNDER U.C.C. § 2-709(1)(A)
                    (Against Dhall Defendants)

       94.    The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       95.    Pursuant to U.C.C. § 2-709(1)(a), “when the buyer fails to pay the price as
it becomes due the seller may recover, together with any incidental damages under the
next section, the price of goods accepted….”
       96.    As set forth above, Dhall ordered $369,202.20 worth of RE Goods from RE
and entered sales contracts with the Plaintiff on behalf of 30 Below/TSFI/Seena. RE
immediately and without delay devoted its capital, workers, manufacturers, quality
control personnel, raw materials, machinery, vendors, and other personnel to the labor-
intensive manufacturing of the conforming RE Goods.

       97.    RE discharged its obligations under the terms of the sales contracts between
RE and Dhall Defendants and in accordance with the parties’ course of dealing by
manufacturing confirming RE Goods and causing them to be timely delivered to the
designated port in New York.

       98.    Dhall received the RE Invoices and accepted the terms memorialized
therein, including the payment amounts and payment deadlines.


                                                                                        18
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 19 of 27



       99.    Dhall inspected and accepted the RE Goods, did not issue a seasonable
notice of rejection or express an intent to reject the RE Goods.

       100.   Following months of Dhall’s delays, excuses, and promises to remit
payment, even as he acknowledged the balance owed on the Invoices, Dhall failed to pay
the principal balance of $369,202.20 owed to RE.

       101.   Upon information and belief, at all relevant times, 30 Below, TSFI, Seena
were all fungible, undercapitalized companies owned and operated by Dhall and Bhasin,
which all share the same business address, and which Dhall and Bhasin intentionally
deployed to defraud Plaintiffs and evade their contractual obligations. Corporate
defendants 30 Below, TSFI, and Seena are all alter egos of one another; Dhall and Bhasin
have dominated and controlled the family-owned corporations, fostered the conversion
of goods and wrongfully profited from it.

       102.   As a result of Dhall’s failure to pay for price of RE Goods, the Dhall
Defendants are jointly and severally liable for the principal amount of $369,202.20,
together with any incidental damages, costs, attorneys’ fees, and pre-judgment interest
at the rate of 9%, the full amount of which shall be assessed at trial.

                                      COUNT III
                                  ACCOUNT STATED
                               (Against Dhall Defendants)

       103.   The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       104.   Under New York law, a claim for account stated requires a plaintiff to
establish: (1) an account was presented; (2) the account was accepted as correct; and (3)
the debtor promised to pay the amount stated.

       105.   As described herein, Dhall acknowledged multiple times that he and his
companies were jointly indebted to Plaintiffs for the accounts stated in the RE Invoices
and KCE Invoices, which were presented to Dhall.



                                                                                      19
          Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 20 of 27



        106.   Dhall repeatedly promised to pay Plaintiffs the full amount due and owing,
as reflected in multiple text messages with the Plaintiffs’ representative.

        107.   Upon information and belief, at all relevant times, 30 Below, TSFI, Seena
were all fungible, undercapitalized companies owned and operated by Dhall, which all
shared the same business address, and which Dhall and Bhasin intentionally deployed to
defraud Plaintiffs and evade their collection efforts.

        108.   As a result of foregoing, the Dhall Defendants are jointly and severally
liable to RE for $369,202.20, and to KCE for $864,061.68, together with respective interest,
costs and attorneys’ fees, the amount of which will be assessed at trial.

                                   COUNT IV
                           BREACH OF FIDUCIARY DUTIES
                                  (Against Toll)

        109.   The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
        110.   As the principal forwarder for Plaintiffs, Toll owes Plaintiffs fiduciary
duties of care and loyalty with respect to the Goods entrusted into its care and custody.
        111.   Toll breached its fiduciary duties when it betrayed the Plaintiffs and
surrendered the Goods to Dhall without the required payment.
        112.   Despite its instructions from Plaintiffs, Toll allowed Dhall to break the seals
on the containers and steal the Goods, even as the Plaintiffs remained in possession of the
OBLs.
        113.   Further, Toll breached its duties of care in hiring Seaway and Seamaster,
which substantially assisted in Dhall’s fraudulent conversion of Goods.
        114.   As a result of Toll’s breaches of fiduciary duties, the Plaintiffs were
damaged in an amount to be determined at trial, but which is reasonably believed to be
at least $1,157,127.48, together with an award of punitive and other special damages,
costs, applicable interest, and reasonable attorneys’ fees.




                                                                                           20
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 21 of 27



                                     COUNT V
                               BREACH OF CONTRACT
                                   (Against Toll)

       115.   The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       116.   The elements of a breach of contract claim are: (1) the existence of an
agreement; (2) adequate performance of the contract by the plaintiff; (3) breach of contract
by the defendant; and (4) damages.
       117.   The Plaintiffs entered into a contract with Toll, pursuant to which Toll was
to take custody of the Goods, secure a sea carrier, issue the OBLs, deliver the Goods to
New York, and, after securing payment for same, alerting Plaintiffs to release the OBLs
(thus transferring title of the Goods to the consignee).
       118.   Toll transmitted to Plaintiffs the OBLs showing that Toll retained Seamaster
and Seaway to carry the Goods.
       119.   The Plaintiffs paid Toll for its services as their principal forwarder.
       120.   Toll materially breached the terms of its agreement with the Plaintiffs when
it released the Goods into Dhall’s custody without first securing payment, arranging for
the release of OBLs, and notifying Plaintiffs.
       121.   As a result of Toll’s material breach, the Plaintiffs were damaged in an
amount to be determined at trial, but which are reasonably believed to be at least
$1,157,127.48, together with applicable interest, costs, and reasonable attorney’s fees, the
amount of which will be assessed at trial.
                                      COUNT VI
                                    CONVERSION
                               (Against Dhall Defendants)

       122.   The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       123.   The Plaintiffs are, and, at all relevant times have been, the legal and
equitable owners of the Goods.



                                                                                         21
          Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 22 of 27



       124.   As set forth above, the Dhall Defendants wrongfully took possession of the
Goods and thereby unlawfully acquired the Plaintiffs’ property without permission and
against their will.
       125.   Despite due demand therefore, the Dhall Defendants have refused (and
continue to refuse) to return, provide access to, or provide payment for the Goods, and
they continue to retain custody and control of the Goods and/or the funds resulting from
their sale.

       126.   The Dhall Defendants are deliberately exercising unlawful dominion and
control over the Plaintiffs’ property.

       127.   By their actions, the Dhall Defendants have wrongfully converted property
belonging to the Plaintiffs for their own use and, in so doing, intended to permanently
deprive the Plaintiffs of its use and enjoyment of the same.

       128.   Further, as set forth herein, Dhall and Bhasin have dominated and
controlled the corporate defendants 30 Below, TSFI, and Seena, and fostered the
conversion of goods from which the Dhall Defendants wrongfully profited.

       129.   Accordingly, the Dhall Defendants are jointly and severally liable for the
actual damages arising from the conversion of the Goods in an amount to be determined
at trial, but which are reasonably believed to be at least $1,157,127.48 together with an
award of punitive and other special damages, costs, applicable interest, and reasonable
attorneys’ fees.
                                         COUNT VII
                          AIDING AND ABETTING CONVERSION
                            (Against Toll, Seaway, and Seamaster)

       130.   The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       131.   As set forth herein, the Dhall Defendants have wrongfully converted
property belonging to the Plaintiffs for their own use and, in so doing, intended to
permanently deprive the Plaintiffs of its use and enjoyment of the same.


                                                                                      22
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 23 of 27



       132.   Defendants Toll, Seamaster, and Seaway knew that they could not release
the Goods from their custody without payment and discharge of the OBLs because title
of the Good would not pass to the consignee.
       133.   Despite knowing that releasing the Goods into Dhall’s custody would be
unlawful, Toll, Seamaster, and Seaway did so anyway, thus substantially assisting the
Dhall Defendants’ conversion of the Goods.
       134.   Without the substantial aid of the aforesaid Defendants, the Dhall
Defendants would not be able to take unlawful possession of the Plaintiffs’ Goods.
       135.   Accordingly, Toll, Seamaster, and Seaway are jointly and severally liable
for actual damages arising from their substantial assistance with the conversion of the
Goods by Dhall Defendants in an amount to be determined at trial, but which are
reasonably believed to be at least $1,157,127.48 together with an award of punitive and
other special damages, costs, applicable interest, and reasonable attorneys’ fees.
                                   COUNT VIII
                     BREACH OF LEGAL DUTIES UNDER COGSA
                          (Against Seaway and Seamaster)

       136.   The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       137.   Upon information and belief, Seaway and Seamaster are common carriers
of goods within the meaning of the Carriage of Goods by Sea Act, 46 U.S.C. §30701
(“COGSA”).
       138.   As common carriers of merchandise, Seaway and Seamaster had a duty to
exercise reasonable care while the Goods were in their possession and control.
       139.   Seaway and Seamaster breached their duties under COGSA by allowing
Dhall Defendants to steal the Goods, resulting in damages to Plaintiffs.
       140.   By reason of the Seaway and Seamaster’s breaches of their duties under
COGSA, the defendants are jointly and severally liable to Plaintiffs in an amount to be
determined at trial, but not less than $1,157,127.48, together with an award of punitive
and other special damages, costs, applicable interest, and reasonable attorneys’ fees.


                                                                                         23
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 24 of 27



                                       COUNT IX
                                BREACH OF CONTRACT
                               (Against Dhall Defendants)

       141.   The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       142.   The Plaintiffs entered into various valid and binding agreements to
manufacture and deliver the RE Goods, KCE Goods, and the Ordered Goods to Dhall in
New York in exchange for payment for same.
       143.   The Plaintiffs fully performed their obligations with respect to the RE
Goods and the KCE Goods by manufacturing the conforming goods and delivering them
to the designated shipping port.
       144.   The Plaintiffs substantially performed their contractual obligations with
respect to the Ordered Goods by completing or substantially completing the
manufacturing process.
       145.   The Dhall Defendants breached their contractual obligations by failing to
pay for the RE Goods and the KCE Goods and repudiated their obligations with respect
to the Ordered Goods.
       146.   As a result of Dhall’s material breaches, the Plaintiffs have suffered and
continue to suffer damages in an amount of $3.2 million.
       147.   Further, upon information and belief, at all relevant times, 30 Below, TSFI,
and Seena were all fungible, undercapitalized companies owned and operated by Dhall
and Bhasin, which all share the same business address, and which Dhall and Bhasin
intentionally deployed to defraud Plaintiffs and evade their contractual obligations.

       148.   Consequently, the Dhall Defendants are jointly and severally liable for the
damages amounting to at least $3.2 million, together with any incidental damages and
pre-judgment interest at the rate of 9%, the full amount of which shall be assessed at trial.




                                                                                          24
          Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 25 of 27



                                        COUNT X
                                 UNJUST ENRICHMENT
                                 Against Dhall Defendants

       149.     The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
     150.       Dhall Defendants placed orders for the Ordered Goods, and in reliance on
those orders, Plaintiffs invested their capital, skill and labor to manufacture the
conforming goods. The Dhall Defendants accepted the finished Goods that arrived to
New York and took those Goods from Plaintiffs without due payment, then repudiated
their payment obligations with respect to the Ordered Goods after Plaintiffs invested
their capital, time and resources into manufacturing them. Therefore, Dhall Defendants
have realized and continue to realize substantial financial gains from their unlawful
activities.
     151.       Consequently, the Dhall Defendants have been and continue to be unjustly
enriched at the Plaintiffs’ expense.
     152.       The Plaintiffs are therefore entitled to recover those sums by which the
Dhall Defendants have been and will hereafter be unjustly enriched, including costs,
applicable interest, and reasonable attorney’s fees, the amount of which shall be
determined at trial.
                                        COUNT XI
                                      INDEMNITY
                                (Against Dhall Defendants)

       153.     The Plaintiffs repeat and re-allege each of the foregoing allegations as if
fully set forth herein.
       154.     For the last two RE Invoice Nos. RV-BXF-017 and RV-BXF-018, RE hired
FlyJac Logistics PVT LTD (“FlyJac”) as the forwarder, who delivered the RE Goods but
appropriately refused to release them into Dhall’s custody following Dhall’s failure to
pay for them.
       155.     RE has performed all of its obligations and conditions with respect to FlyJac
and the Goods shipped by or through FlyJac.

                                                                                          25
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 26 of 27



      156.   The Plaintiffs have and/or will deny liability with respect to any and all
damages that have been or will be sustained by FlyJac with respect to the RE Goods and
Dhall Defendants’ nonpayment for same.
      157.   If adjudged that the Plaintiffs are liable for a portion or all of FlyJac’s costs
and damages, the Plaintiffs shall be entitled to recover from Dhall Defendants, in
contribution or indemnity, for all losses, damages or expenses, including attorneys’ fees,
to the extent permitted under law.


      WHEREFORE, for the reasons set forth herein, the Plaintiffs demand Judgment
and Order against each of the Defendants on the above counts for:



   a. Count I: the principal amount of $864,061.68, together with any
      incidental damages and pre-judgment interest at the rate of 9%, the
      full amount of which shall be assessed at trial;
   b. Count II: the principal amount of $369,202.20, together with any incidental
      damages and pre-judgment interest at the rate of 9%, the full amount of
      which shall be assessed at trial;
   c. Count III: the principal amount of $1,233,263.88, together with
      interest, costs and attorneys’ fees, the amount of which will be
      assessed at trial;
   d. Count IV: the principal amount of $1,157,127.48, together with an
      award of punitive and other special damages;
   e. Count V: the principal amount of $1,157,127.48, together with
      applicable interest and costs, the amount of which will be assessed
      at trial
   f. Count VI: actual damages of $1,157,127.48 together with an award
      of punitive and other special damages;
   g. Count VII: actual damages of $1,157,127.48 together with an award
      of punitive and other special damages;
   h. Count VIII: actual damages of $1,157,127.48, together with an
      award of punitive and other special damages.;
   i. Count IX: damages amounting to at least $3.2 million, together with
      any incidental damages and pre-judgment interest at the rate of 9%,
      the full amount of which shall be assessed at trial;
   j. Count X: damages to be determined at trial;



                                                                                           26
         Case 1:19-cv-00971-AT Document 1 Filed 01/31/19 Page 27 of 27



   k. Count XI: determination that Plaintiffs are indemnified from all
      losses, damages or expenses associated with the RE Goods
      transported by FlyJac;
   l. On all Counts: interest, costs and reasonable attorneys’ fees, where
      applicable; and
   m. Whatever other and further relief the Court deems just and proper.



Dated:       New York, NY
             January 27, 2019
                                              Respectfully submitted:

                                              Sam P. Israel, P.C.

                                              By: /s/Sam P. Israel
                                              Sam P. Israel, Esq. (SPI 0270)
                                              Eleonora Zlotnikova (EZ8814)
                                              180 Maiden Lane, 6th Floor
                                              New York, NY 10038
                                              T: (646) 787-9880 | F: (646) 787-9886
                                              E: samisrael@spi-pc.com
                                              Counsel for Plaintiffs




                                                                                      27
